WINTER, Circuit Judge
(dissenting):
It was unfortunately predictable that a court which approved the dismantling of existing school districts so as to create smaller whiter enclaves,1 now rejects the consolidation of school districts to make effective the mandate of Brown I and its progeny.2 My view of this case is that the district court formulated appropriate relief and, indeed, that it decreed the only relief permissible under the fourteenth amendment. Nothing in the controlling decisions of the Supreme Court points to the contrary. I would affirm.
I
The starting point in my discussion is to set forth the basic terms and provisions of the plan, which the majority condemns, and to describe how it would operate.
The City of Richmond and the surrounding counties of Henrico and Chesterfield each comprise a separate school district under existing Virginia law, although Virginia law would permit them to consolidate, provided that each consented to the consolidation.3 The plan *1072approved by the district court requires the consolidation of the Richmond, Hen-rico and Chesterfield County school districts and the establishment of a single consolidated division school board, composed of nine members with Richmond, Henrico and Chesterfield representation on a 4-3-2 basis, respectively, to administer the district. The single consolidated district would be subdivided into six geographical subdivisions, each of which, except that known as Subdivision 6, comprising the southern area of Chesterfield County which has a relatively sparse population, would have a student population varying from approximately 17,000 to 20,000. Subdivision 6 would have a student population of approximately 9,000.
The overall racial composition of the three political subdivisions in June, 1971, in aggregate, was 66.3% white and 33.7% black, and this overall racial composition differed from that of the preceding decade by only a .1% reduction in the number of white students. Each of the subdivisions would have an overall racial composition substantially similar to that of the metropolitan area as a whole. In the five subdivisions having large student populations, the racial composition would range from 62.-6% to 70% white, while -in Subdivision 6, the racial composition would be 81.6% white. Each subdivision would have a subdivision board to exercise closer supervision over instruction and progress of instruction and to maintain closer contacts with parents of students.
In each subdivision, the overall subdivision racial composition was used as a starting point to determine the approximate number of students of either race that should be assigned into or out of a particular school to eliminate its racial identity. Where schools had a substantially disproportionate number of either black or white students, those of the ex*1073cess race would be assigned to other schools within the particular subdivision, the assignments to be determined with due consideration to the factors of proximity, distance of travel and travel time. Combinations which came closest to the average distance were selected. Except in Subdivision 6 where the sparsity of population dictated wider variance, the racial composition of the schools in the consolidated district would range between 20-40% black.
Under the plan, the great majority of students would attend a school located within the particular subdivision in which they reside. In no case would there be an exchange between noncontig-uous subdivisions. Approximately 36.000 students would be exchanged between the existing Richmond system and those of the two counties, with about 1.000 more white students than black students being involved in the exchange. No exchange would take place between students in Subdivision 6 and those from Richmond, and, in Subdivision 6, three elementary schools, which are racially identifiable (one virtually all-black and two virtually all-white), would be converted into unitary schools by pairing and satellite zoning.
The students to be exchanged between existing subdivisions would be selected by a birthday lottery method, with some variance in assignment techniques where unreasonable travel times or distances might occur from use of the lottery, rather than to resort to island or satellite zoning.
Approximately 68,000 pupils are currently transported by bus within the existing three independent school districts. Under the plan approximately 78,000 pupils would be transported (from home to school, rather than from school to school as presently in Richmond) — approximately 10,000 more than at the present. The three school systems currently operate over 600 buses and a total of only 524 buses would be necessary to meet the transportation requirements under the metropolitan plan, even with school to home transportation of students who remain beyond the usual school day for extracurricular activities. The evidence shows that travel time and travel distance in each of the three presently independent school districts would not be appreciably changed when consolidation is effected.
II
In considering the legal propriety of the decree approving and implementing the plan of consolidation under the general equitable consideration enunciated in Brown II4 and Swann,5 it is neces*1074sary, first, to recite the facts, historical and current, to show the context in which it was entered.
When Brown I was decided, Virginia was maintaining, and had maintained, a state-imposed dual system of schools. At approximately that time, Richmond’s school population, totaling 35,857, was 56.5% white and 43.5% black; Henrico County’s schools had a student population of 13,142, of which 89.6% were white and 10.4% were black; and Chesterfield County’s schools had 9,432 students, of whom 79.6% were white and 20.4% were black.
In Richmond the first feeble steps to implement Brown I were not undertaken until 1963, to become effective during the 1963-64 school year, when a freedom of choice plan was adopted. At first it was not nondiseriminately administered and judicial relief was required. See, Bradley v. School Bd. of Richmond, 317 F.2d 429 (4 Cir. 1963); Bradley v. School Board of Richmond, Virginia, 345 F.2d 310 (4 Cir. 1965), vacated and remanded 382 U.S. 103 (1965). In any event, freedom of choice did not work, and in September of 1969, no further desegregation steps having been taken, the racial composition of the Richmond system had shifted to 70.5% black and 29.5% white. On January 1, 1970, a number of Chesterfield County Schools, ranging in student enrollment from 92% to 100% white, became a part of the Richmond system, pursuant to an annexation decree,6 and, as a result, the racial composition of the Richmond system, in September, 1970, shifted to 64.2% black and 35.8% white. But, by September, 1971, the total student population of 43,247 was 69% black and 31% white.7
During the same period there was a converse racial shift in the schools of Henrico and Chesterfield Counties. By the 1970-71 school year the student population in Henrico County was 91.9% white and 8.1% black — a 2.2% increase in white and decrease in black population since Brown I was decided. Currently the white population is 91.2% and the black population is 8.8%.8 In Chesterfield County in the 1970-71 school year the pupil population was 90.6% white and 9.4% black — an 11% increase in white and decrease in black population since Brown I was decided. Currently it is 90.9% white and 9.1% black, notwithstanding a substantial loss of white student population to Richmond because of annexation.
Over the last decade the overall racial composition of the three divisions has varied only .1% yet, in Richmond, the racial composition has fluctuated from 57.9% white when Brown I was decided, to a current figure of approximately *107570% black, while the Henrico and Chesterfield systems over the corresponding period have experienced a decrease in the overall percentages of black student enrollment. Over 85% of the black students in the combined area are contained within the Richmond system alone.
The sordid history of Virginia’s, and Richmond’s, attempts to circumvent, defeat, and nullify the holding of Brown I has been recorded in the opinions of this and other courts, and need not be repeated in detail here.9 It suffices to say that there was massive resistance and every state resource, including the services of the legal officers of the state, the services of private counsel (costing the State hundreds of thousands of dollars), the State police, and the power and prestige of the office of the Governor, was employed to defeat Brown I. In Richmond, as has been mentioned, not even freedom of choice became actually effective until 1966,10 twelve years after the decision of Brown I. It is at once obvious that this is not a case in which there was a reasonably prompt, bona fide and sincere attempt to carry out the mandate of Brown I where, as result of benign influences, a unitary system of schools has subsequently taken on a one-sided racial identity. It is a case in which the transition to a unitary system has been delayed, as a result of state action and state inaction, until the schools on either side of artificial political subdivision boundaries, when compared one to the other, can only be said to be racially identifiable and, within the community of interest extending beyond political subdivision boundaries, constitute a dual system.
Beyond mere delay — and the unmistakable message that the delay of the character practiced by Virginia carried to the black and to the white community, the district court found many other instances of state and private action contributing to the concentration of black citizens within Richmond and white citizens without. These were principally in the area of residential development. Racially restrictive covenants were freely employed. Racially discriminatory practices in the prospective purchase of county property by black purchasers were followed. Urban renewal, subsidized public housing and government-sponsored home mortgage insurance had been undertaken on a racially discriminatory basis. Henrico and Chesterfield Counties provided schools, roads, zoning and development approval for the rapid growth of the white population in each county at the expense of the city, without making any attempt to assure that the development that they made possible was integrated. Superimposed on the pattern of government-aided residential segregation, which the district court aptly characterized as “locking” the blacks into Richmond, had been a discriminatory policy of school construction, i. e., the selection of school con*1076struction sites in the center of racially identifiable neighborhoods manifestly to serve the educational needs of students of a single race.11
The majority does not question the accuracy of these facts. I accept the findings of the district court in this regard as clearly correct. But the majority seeks to avoid their effect on the ground that evidence was lacking that the three subdivisions engaged in joint interaction to achieve the result and that “the root causes of the concentration of blacks in the inner cities of America are simply not known and . . . the district court could not realistically place on the counties the responsibility for the effect that inner city decay has had on the public schools of Richmond.”
To me, the majority’s statements simply beg the issue. First, as I shall later attempt to develop, the mandate of the fourteenth amendment, as spelled out in Brown I, is directed to the State of Virginia, not simply individually to its various subdivisions. The premise of the majority’s statement is that each political subdivision is free to operate in its own orbit so long as it obeys the fourteenth amendment and does not undertake to conspire with others to defeat it. I do not conceive this to be the law; whether acting singly or in concert, action and inaction, by Richmond, Henrico and Chesterfield Counties in the several regards described are all state action and it is to overall state action that the fourteenth amendment is addressed. But for present purposes, what is more important is that when Richmond, Hen-rico and Chesterfield Counties are finally being brought into compliance with the fourteenth amendment, we are faced with the situation where there has occurred, at least in part as a result of state action, a marked segregation of the races, in that the vast majority of black citizens ' are concentrated within Richmond and the vast majority of white citizens are concentrated outside of Richmond, both the “within” and “without” constituting a single unified community and constituting a portion of a single state, not so large in geographical scope that a single system of schools is not feasible and practicable without undue hardship on the combined student population.
To decree a single system and interchange of students, notwithstanding historical political subdivision boundaries, represents no abuse of discretion under existing law. The clarion call of Brown I, Brown II, Green, Swann and Davis, that the root and branch of past deliberate operation of dual school systems be weeded out and the dual system be completely dismantled, should be too clear for misunderstanding. The scope of the problem, and of necessity the scope of the relief, is determined as of the time that the problem is met and on the facts then existing. Swann, 402 U.S. at 14, 91 S.Ct. 1267, 28 L.Ed.2d 554. The judicial response, which the Constitution requires, is the moulding of a decree to meet the necessities of the particular case. Brown II; Swann. Inherent in this concept of judicial response is that a court should exhibit all of the breadth and flexibility which the exercise of equitable jurisdiction historically has demonstrated.
In the instant case, the dismantling of a dual system did not really begin until 1966. Then, when a fairly administered freedom-of-choice plan became operative, there had already been a substantial change in the racial ratios of the three political subdivisions, with marked black student concentration in Richmond and marked white student concentration in the suburbs. Freedom of choice was totally ineffective to accomplish the task at hand; and, while this ineffective panacea was being tried, the shift in racial *1077concentration between city and counties became more marked. To my mind, the only effective implementation of Brown I was to do just what the district court did — to reach out beyond artificial political subdivision boundaries and to group together, into a single system, those students, or their successors, predominantly white, who had concentrated outside of Richmond during the period that Richmond and the State of Virginia abdicated completely their duty to implement Brown I. That without consolidation, it may be said that Richmond, Henrico County and Chesterfield County, viewed singly, have a unitary system is simply no answer. This record reflects no reason to respect existing political boundaries except that some of them have always existed. At the same time they have been ignored historically to perpetuate segregation, they have been altered from time to time for other political purposes, and they do not represent natural barriers. Quite clearly their preservation for school purposes is urged here only to maintain racial segregation which has occurred within the combined area. They are less than the natural barrier held not to be respected in Davis, supra n. 2, and no more than attendance zones to perpetuate segregation which we condemned in Brewer v. School Bd. of Norfolk, supra n. 11. I, therefore, can find no sufficient reason to respect them to the detriment of implementing Brown I and thus I would find no abuse of discretion in the relief formulated by the district court.12
Ill
Upon reflection it can only be concluded that the premise upon which the majority’s opinion depends is that the operation of the fourteenth amendment is circumvented by existing boundaries of political subdivisions, assuming that these were not established in the first instance for invidious purposes. I reject this premise. The district court found, and its finding is amply supported, that Richmond and the Counties of Henrico and Chesterfield constitute a single community of interest within the State of Virginia. Increasingly over the years this has been recognized by state-sponsored study and planning groups, and justifiably so. As of 1960, over 46% of the employed residents of Chesterfield County worked in Richmond; 2.4% worked in Henrico County and 38% worked in Chesterfield County. Over 69% of the employed residents of Henri-co County worked in Richmond; 3.7% worked in Chesterfield County and 22.-4% worked in Henrico County. More than 3% of the employed residents of Richmond worked in Chesterfield County and 2.6% worked in Henrico County. Later figures are incomplete; but in 1970-71 only 45% of the employed residents of Henrico County worked in Richmond, the diminution since 1960 undoubtedly attributable to the growth of industrial development in Henrico County. Currently about 48% of the employed residents of Chesterfield County work in Richmond, notwithstanding the recent annexation.
In addition to employment, there are many ties which bind the three subdivisions into a single community of interest. Of eighteen hospitals in the combined area, seventeen are located in Richmond and one in Henrico County. The main libraries, museums and institutions of higher learning are in Richmond. Prior to school consolidation as decreed, the three subdivisions have shared special educational facilities. The indices of retail sales, commuter traffic patterns and inter jurisdictional utility services, and, as stated, recreational, educational, cultural, transportation and health care facilities, show that Richmond is the essential economic ele*1078ment in the region, as well as the major place of employment, the center of commerce, industry and retail sales, and the state capítol.13
Of course, the fourteenth amendment does not apply to prohibit discriminatory treatment between the states; by its terms it is addressed only to each state, as a single entity, and not to the states collectively.14 But it most certainly does' not depend in its operation on how a state may have elected to subdivide itself into subdivisions. Although a state may create cities, counties, townships and school districts, the exercise of government by these units is state action and the guarantee of the fourteenth amendment that there be equal protection of the laws is fully applicable.15 If the equal protection clause prohibits a state from varying its laws within its borders or among its inhabitants, absent a sound reason for such a discriminatory treatment, I cannot see how its obligation to dismantle a dual system of schools should be limited by the political subdivision boundaries here, accepting as I do the finding that the three political subdivisions here constitute but a single area of interest. The fact of separate political subdivisions, as such, has never been heretofore thought to be a proper basis for unequal treatment; Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960), and Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964), are authority for the proposition. Indeed, Brown II, 349 U.S. at 300-301, 75 S.Ct. 753, and Swann, 402 U.S. at 27, 91 S.Ct. 1267, both strongly suggest that a permissible tool to implement Brown I is to revise school district boundaries. How then, in an area which constitutes a single community of interest, can schools racially identifiable as black be permitted to exist a short distance within the boundary of Richmond and schools racially identifiable as white be permitted to exist a short distance without? To me, this result is manifest frustration of the teaching of Brown I.
Of course, I do not suggest that the equal protection clause requires that *1079there be an homogeneous racial mixture in all of the schools throughout the State of Virginia. Unquestionably, there comes a point when a school district becomes too large geographically, is too cumbersome administratively, and encompasses so many pupils that to eliminate racially identifiable schools within the district, transportation of pupils would be required to be undertaken in such magnitude of numbers and cost that unreasonable hardships would result. The direction to create such a district would be invalid, but the consolidated school district ordered here is not of that category. Although large, the consolidated district will not be unworkable.16 It will be administratively feasible within the state law which existed at the time that the current phase of this tortuous litigation began and until, legislatively, an effort was made to defeat the relief which was indicated. It will be administratively feasible also under existing law, except that the requirement of existing law that the consent of those consolidated will not be met. Fewer buses will be needed to transport pupils than presently are employed. There will not be an unexceptionable increase in the number of pupils to be transported or in the time and distance of transportation.
Therefore, as I view the application of the fourteenth amendment, Brown I requires consolidation in this ease. While discreetly exercised, the equitable jurisdiction of the district court was used to do no more than the Constitution directs.
IV
Spencer v. Kugler, 326 F.Supp. 1235 (D.N.J.1971), aff’d. 404 U.S. 1027, 92 S. Ct. 707, 30 L.Ed.2d 723 (1972), is not, I submit, indistinguishable from or controlling of the instant case as the majority concludes. In Spencer the alleged cause of action was racial imbalance between school districts in a state which had no history of a state-imposed dual system of education, where there was no allegation that the school district boundaries had been invidiously drawn and where there was no allegation that state action caused or contributed to the racial imbalance. In Spencer the essence of the complaint was that there should be racial balancing, for its own sake— the very principle condemned in Swann, 402 U.S. at 22-25, 91 S.Ct. 1267.
This case is different. Virginia has a history of a state-required dual system of schools. Consolidation of school districts has been ordered, not to achieve racial balance as such, but to weed out the effects of past discriminatory practices, especially as they were permitted to proliferate by long-deferred compliance with Brown I. Of course, in formulating relief, the district court gave consideration to racial ratios. But it did no more than what is permitted by Swann i.e., used them as “a starting point in the process of shaping a remedy, rather than an inflexible requirement,” because “[a]wareness of the racial composition of the whole school system is likely to be a useful starting point in shaping a remedy to correct past constitutional violations.” 402 U.S. at 25, 91 S.Ct. at 1280. The range of *1080racial ratios among the various subdivisions of the consolidated district, particularly Subdivision 6 compared to the other subdivisions, and among the various schools within the several subdivisions is sufficient proof that the district court did not abuse its remedial equitable discretion.
Finding no bar in Spencer, I would, for the reasons expressed, affirm.

. United States v. Scotland Neck City Board of Education, 442 F.2d 575 (4 Cir. 1971), cert. granted 404 U.S. 821, 92 S.Ct. 47, 30 L.Ed.2d 49 (1971); Wright v. Council of the City of Emporia, 442 F.2d 570 (4 Cir. 1971), cert. granted 404 U.S. 820, 92 S.Ct. 56, 30 L.Ed.2d 48 (1971). A decision of the Supreme Court in these two cases may be announced this term. While the district court attemped to distinguish these cases, the fact is that they are simply the obverse of the same coin which is presented here. In each of Scotland Neele and Emporia, the effect of splitting the school district was further to delay and hinder the achievement of what would otherwise have been a unitary system in the original district, although arguably there were noninvidious reasons for subdividing. Here, as I view the case, the question is one of consolidating school districts ■within the frmieworh of state law in order to eradicate the effects of past discrimination and to achieve a unitary system. Logically it is impossible to sustain the former and not condemn the converse. Were the case as simple as described in the opening paragraph of the majority opinion, I doubt that I would dissent.


. Brown I and the principal subsequent decisions are: Brown v. Board of Education (Brown I), 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954); Brown v. Board of Education (Brown II), 349 U.S. 294, 75 S.Ct. 753, 99 L.Ed. 1083 (1955); Green v. County School Bd. of New Kent County, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968); Swann v. CharlotteMecklenburg Bd. of Educ., 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971); Davis v. Board of School Comm’rs. of Mobile County, 402 U.S. 33, 91 S.Ct. 1289, 28 L.Ed.2d 577 (1971).


. Prior to July 1, 1971, and at the time when plaintiffs first sought the relief *1072which was ultimately granted, the Virginia State Board of Education had the duty to establish appropriate school divisions and the power to create a division encompassing more than one political subdivision. In the latter regard, there was no requirement of local consent. Va.Const. § 132, as amended (1902) ; Va.Code Ann. §§ 22-30, 22-100.1 (Repl. Vol.1969). Such a division would be administered by a superintendent elected jointly by the school boards of the political subdivisions comprising the single school division. Va.Const. § 133, as amended (1902) ; Va.Code Ann. § 22-34 (Repl.Vol.1969). Alternatively, with the consent of the State Board of Education, the school boards and governing bodies of the affected political subdivisions, the local school boards could be abolished and a single division school board created. Va.Const. § 133, as amended (1902) ; Va.Code Ann. §§ 22-100.1 and 22-100.2 (Repl.Vol.1969).
The Virginia Constitution was revised in 1970, the revisions becoming effective July 1, 1971. A consolidation of school districts of political subdivisions may now be effected only at the request (and with the consent) of the school boards and governing bodies of the affected political subdivisions. Va.Const. Art. VIII, § 5(a), as revised (1970) ; Va. Code Ann. § 22-30 (Cum.Supp.1971). With the exception of this present requirement of consent, it is correct to say that under Virginia statutes enacted pursuant to both the former and the current State Constitutions, there were and are specific provisions governing (1) the composition, appointment and terms of members of a school board of a division composed of two or more political subdivisions, (2) the qualifications and duties of the consolidated division board members, (3) the corporate status of such a board and its general powers. (4) the compensation of board members, (5) the transfer of title to school property, (6) the State Board’s responsibility for promulgating rules and regulations for the financial plan of operation of the schools of the consolidated division, (7) the formula for the allocation of operating costs, capital outlay, and incurring of indebtedness for school construction, (8) the fiscal agent for the consolidated division, and (9) the effective date for formation of the Board and its assumption of the supervision and operation of all schools within the consolidated division. Va.Code Ann. §§ 22-100.3 to 22-100.11 (Cum.Supp.1971). It may be added that in all respects the order of the district court complied with the provisions of existing state law, save only that of the requirement of consent of the school boards and governing bodies of all of the affected political subdivisions.


. Brown II, 349 U.S. at 300, 75 S.Ct. at 756:
In fashioning and effectuating the decrees, the courts will be guided by equitable principles. Traditionally, equity has been characterized by a practical flexibility in shaping its remedies and by a facility for adjusting and reconciling public and private needs. These cases call for the exercise of these traditional attributes of equity power. At stake is the personal interest of the plaintiffs in admission to public schools as soon as practicable on a nondiscriminatory basis. To effectuate this interest may call for elimination of a variety of obstacles in making the transition to school systems operated in accordance with the constitutional principles set forth in our May 17, 1954, decision. Courts of equity may properly take into account the public interest in the elimination of such obstacles in a systematic and effective manner. But it should go without saying that the vitality of these constitutional principles cannot be allowed to yield simply because of disagreement with them, (footnotes eliminated)


. Swann, 402 U.S. at 15-16, 91 S.Ct. at 1276:
Once a right and a violation have been shown, the scope of a district court’s equitable powers to remedy past wrongs is broad, for breadth and flexibility are inherent in equitable remedies.
[A] school desegregation ease does not differ fundamentally from other cases involving the framing of equitable remedies to repair the denial of a constitutional right. The task is to correct, by a balancing of the individual and collective interests, the condition that offends the Constitution. -


. Holt v. City of Richmond, 459 F.2d 1093 (4 Cir. 1972).


. On August 17, 1970, the district court approved an “Interim Plan” for the operation of Richmond’s schools for the 1970-71 school year. Bradley v. School Bd. of City of Richmond, 317 F.Supp. 555, (E.D.Va.1970), 324 F.Supp. 456 (E.D.Va.1971). On April 5, 19?1, the district court ordered the implementation of another plan, “Plan III,” for the school year 1971-72. Bradley v. School Board of City of Richmond, 325 F.Supp. 828 (E.D.Va.1971). Following the implementation of the Interim Plan, Richmond lost 3,250, or 16% of its projected white student enrollment. This loss was more than three times the normal rate of attrition of white students.
With respect to Plan III, the majority stresses that the district court found that implementation would accomplish a unitary system in the City of Richmond. I would stress that the district court made this finding only on the express assumption that the city would operate as a single administrative unit for school purposes. Of course, that same assumption underlay Judge Sobeloff’s dissent in Brunson v. Board of Tr. of Sch. D. No. 1 of Clarendon Co., S.C., 429 F.2d 820, 823-827 (4 Cir. 1970), in which I joined and which the author of the majority opinion in the instant case belatedly finds persuasive.


. While the percentage of black population in Henrico County for the 1970-71 school year was less than it was when Brown I was decided, the 1970-71 figure of 8.8% did represent an increase over 1960-61 when the figure was 6.67%.


. See, in particular, Bradley v. School Bd. of City of Richmond, 317 F.2d 429 (4 Cir. 1963); Bradley v. School Bd. of City of Richmond, 345 F.2d 310 (4 Cir. 1965), vacated and remanded 382 U.S. 103, 86 S.Ct. 224, 15 L.Ed.2d 187 (1965). See also, the opinion of the district court in the instant case, 338 F.Supp. 67 (E.D.Va.1972), and James v. Almond, 170 F.Supp. 331 (E.D.Va.1959), appeal dismissed 359 U.S. 1006, 79 S.Ct. 1146, 3 L.Ed.2d 987 (1959); Adkins v. School Bd. of Newport News, 148 F.Supp. 430 (E.D.Va.), aff’d. 246 F.2d 325 (4 Cir.), cert. denied, 355 U.S. 855, 78 S.Ct. 83, 2 L.Ed.2d 63 (1957).


. The relief granted by the district court in Bradley v. School Bd. of Richmond, 317 F.2d 429 (4 Cir. 1963), was only to order the admission of individual black plaintiffs to formerly all-white schools; an injunction running to the benefit of the entire class was denied. We reversed on the latter point. In the next appeal, Bradley v. School Bd. of City of Richmond, 345 F.2d 310 (4 Cir. 1965), we rejected a challenge to the freedom of choice desegregation plan and also held that faculty desegregation would not be required. On the latter point, the Supreme Court reversed. 382 U.S. 103, 86 S.Ct. 224, 15 L.Ed.2d 187 (1965). Finally, in March, 1966, a consent decree embodying freedom-of-choice and faculty desegregation was entered.


. Even before the decision in Swann, we held in Brewer v. School Bd. of Norfolk, 397 F.2d 37 (4 Cir. 1968), that the obligation of state authorities to create a unitary system was not met by the adoption of attendance plans which merely reproduced segregated housing patterns in the schools. No less may school construction sites be selected to serve only racially identifiable neighborhoods.


. Maryland Committee etc. v. Tawes, 377 U.S. 656, 675, 84 S.Ct. 1429, 12 L.Ed.2d 595 (1964), and Lucas v. Forty-fourth General Assembly of Colorado, 377 U.S. 713, 738, 84 S.Ct. 1459, 12 L.Ed.2d 632 (1964), go far to establish that where the equal protection clause is at issue history and tradition will not save existing political and subdivision boundaries.


. The amicus brief of American Civil Liberties Union and American Civil Liberties Union of Virginia convincingly describes the evaluation of the cultural and economic ties in the combined area of Richmond, Henrico and Chesterfield Counties through the eyes of their school population when it states :
Given the factual context of this case, a child attending any Metropolitan Richmond school knows whether his school is a white one or a black one. He probably lives within a half hour of the center of the city. Either his parents or his neighbor’s parents work within the city limits. No matter where he lives in the metropolitan area, the child will go to the hospital in the center of the city if he is ill, and his parents are likely to go into the city center for entertainment. There are no definite natural geographical boundary lines which divide up the city, and the political lines constantly shift with each new annexation. The only clear physical demarcation between various parts of the metropolitan area is that people living near the center of the city are predominantly black and people living further away are predominantly white; or, to put it in terms of the child’s perspective — -people living near the center attend “black” schools, and people living further away attend “white” schools.


. U.S.Constitution, Art. 14, § 1:
No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws, (emphasis added) See, Shelley v. Kraemer, 334 U.S. 1, 68 S.Ct. 836, 92 L.Ed. 1161 (1948); Truax v. Corrigan, 257 U.S. 312, 42 S.Ct. 124, 66 L.Ed. 254 (1921); Civil Rights Cases, 109 U.S. 3, 3 S.Ct. 18, 27 L.Ed. 835 (1883).


. Avery v. Midland County, 390 U.S. 474, 88 S.Ct. 1114, 20 L.Ed.2d 45 (1968) ; Snowden v. Hughes, 321 U.S. 1, 64 S.Ct. 397, 88 L.Ed. 497 reh. denied, 321 U.S. 804, 64 S.Ct. 778, 88 L.Ed. 1090 (1944). See also, United States v. Guest, 383 U.S. 745, 86 S.Ct. 1170, 16 L.Ed.2d 239 (1966).


. The consolidated district ordered by the district court would encompass 752 square miles and 104,000 pupils. Virginia has six other existing school districts encompassing more than 700 square miles (Bedford, Pittsylvania County, Albemarle County, Halifax, Rockingham County and Augusta County.) ' Fairfax County School District presently enrolls 135,948 students.
It is significant also that since 1944 it has been the policy of the Virginia State Board of Education to encourage the consolidation of school districts. Then, it was proposed to create 50-60 school districts to replace the existing 110 divisions. This policy was abandoned, effective July 1, 1971, when the State Board of Education required deconsolidation of all school divisions comprising more than one political subdivision. Such action was taken pursuant to legislative direction enacted while the present phase of the instant case was pending before the district court.